Citation Nr: 1517361	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  06-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial separate rating for lower extremity radiculopathy associated with lumbosacral strain.

3.  Entitlement to an initial compensable rating for residuals of right hand trauma.

4.  Entitlement to an initial rating in excess of 10 percent for iliotibial band syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to July 2004.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case belongs to the RO in Montgomery, Alabama.  This case was most previously before the Board in September 2013 and was remanded for additional development.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran in June 2013 requested withdrawal of his appeal of the issue of entitlement to a TDIU, that issue is not before the Board at this time.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability was manifested by painful motion with some functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.

2.  Lower extremity radiculopathy has not been shown.

3.  Throughout the rating period on appeal, the service-connected right hand disability has been manifested by complaints of pain and weakness with full range of motion of the fingers and hand.

4.  Throughout the rating period on appeal, the service-connected left knee disability has been manifested by complaints of pain with functional impairment comparable to limitation of left knee flexion to no less than 118 degrees, with full extension; instability of the left knee has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for lumbosacral strain, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5237, 5242, 5243 (2014).

2.  The criteria for a separate rating for lower extremity radiculopathy have not been met.  38 C.F.R. § 4.71, Note 1, General Rating Formula for Disabilities of the Spine (2014).

3.  The criteria for an initial rating of 10 percent, but no higher, for residuals of right hand trauma, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5227, 5230, 5308, 5309 (2014).

4.  The criteria for an initial rating in excess of 10 percent for iliotibial band syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5257, 5260, 5261, 5399-5314 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the July 2004 rating decision granted service connection for the low back, right hand, and left knee disabilities, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the disabilities on appeal, the relevant criteria have been provided to the Veteran, including in the October 2005 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records and the Veteran's Social Security Administration (SSA) records.

While some VA rating examinations are of record, in September 2013, the Board remanded the increased rating issues on appeal in order to afford the Veteran a VA examination to determine the current severity of those disabilities.  The Veteran did not appear for the examinations (other than the December 2013 VA spine examination), and neither the Veteran nor his representative has requested that another VA examination be rescheduled.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

I.  Lumbar strain

The Veteran has been diagnosed with lumbar strain and the December 2013 VA examiner indicated that the Veteran had arthritis of the lumbar spine.

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine as there is no showing that forward flexion of the thoracolumbar spine is limited to 60 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 70 degrees at the August 2009, February 2011, and December 2013 VA spine examinations.  Further, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, as the Veteran had a combined range of motion of 220 degrees (forward flexion of 70 degrees, extension of 30 degrees, bilateral lateral flexion of 30 degrees, and bilateral rotation of 30 degrees) on the December 2013 VA examination and 198 degrees (forward flexion of 70 degrees, extension of 18 degrees, bilateral lateral flexion of 30 degrees, and bilateral rotation of 25 degrees) on the February 2011 VA examination.  He also had combined range of motion in excess of 120 degrees on the August 2009 VA examination.

The Board must consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While VA examiners have noted that the Veteran had no additional loss of range of motion of the spine with repetitions, the February 2011 VA examiner did note that the Veteran had some fatigue, weakness, and lack of endurance with repetitive testing of the spine.  Further, the Board notes that the Veteran had only 18 degrees of extension of the lumbar spine at the February 2011 VA examination.  These clinical findings and DeLuca factors, and findings such as tenderness of the paraspinous muscle region at the December 2013 VA examination, provide a basis for the Board to conclude that additional compensation is warranted due to functional loss caused by the thoracolumbar spine condition, and that the rating should be increased to a 20 percent rating to incorporate this additional functional loss.

As forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine has not been shown or asserted, a rating in excess of 20 percent for thoracolumbar spine is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment as lower extremity radiculopathy or bowel problems during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

As it pertains in particular to lower extremity radiculopathy, the Board notes that the December 2013 VA examiner specifically indicated that the Veteran did not have lower extremity radiculopathy.  Further, the VA examinations of record have shown that straight leg raise testing has been negative.  The August 2009 VA examiner noted that the Veteran had no dermatome sensory loss in either lower extremity, and all major muscle groups in both lower extremities were grade 5.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose neurological disabilities, and his lay evidence, to the extent that he has provided any, does not constitute competent medical evidence and lacks probative value.  As such, the evidence does not support a separate rating for lower extremity radiculopathy.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be consistent in the reports of the symptoms he experiences, and his statements have led, in part, to the assignment of a higher rating in this case.  However, competent evidence concerning the nature and extent of the Veteran's low back has also been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.
In sum, a rating of 20 percent, but not greater, for the Veteran's low back disability is warranted throughout the appeal period.
The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

II.  Right hand
A November 2002 service treatment record indicates that the Veteran hit his right hand on the side of a generator resulting in complaints of swelling, throbbing pain, and numbness.  The Veteran denied right hand tingling and demonstrated full range of motion of the right hand with right hand strength of 5/5.  There was no indication of any muscle injury or neurological involvement.  The diagnosis was right hand contusion.
At an August 2009 VA examination the Veteran complained of right hand intermittent aching and swelling with flare-ups twice weekly.  The Veteran had excellent grasp with good strength in his right hand.  There was no atrophy and the Veteran had full range of motion of all joints with "no restriction whatsoever" and no loss of function due to pain, fatigue, or weakness.  There were no abnormal soft tissue findings.  The diagnosis was normal right hand and the examiner specifically indicated that the Veteran has no disability from his right hand.
At the February 2011 VA examination the Veteran stated that he had not had any treatment for his hand since his injury during service.  The Veteran indicated that he had tenderness over his fourth and fifth metacarpals (proximal) and increasing pain to the right dorsal hand where his pain would increase to an 8 at least once a week.  He also reported weakness, stiffness, redness, swelling, and fatigability.  He denied any warmth or instability.  He reported flare-ups of pain with precipitating factors including grasping objects.  He used a splint and had problems when playing basketball and when grasping and moving objects.  Examination revealed hand grasps of 5+ bilaterally with upper extremity pulses of 2/2 throughout.  The right hand had no obvious warmth, redness, or swelling.  There was tenderness over the (dorsum of hand) proximal third, fourth, and fifth metacarpals.  Finger range of motion was completely within normal limits and the Veteran was able to post and abduct his thumbs.  All fingers were able to go past the median crease and there was no obvious right hand incoordination, fatigue, weakness, or lack of endurance noted to the right hand.
Diagnostic Code 5227 provides that a 0 percent evaluation is assignable for unfavorable or favorable ankylosis of the major or minor ring or little finger.  Diagnostic Codes 5216-5223 provide for a 10 percent evaluation, at least, for ankylosis of multiple fingers, and Diagnostic Code 5230 provides that a 0 percent evaluation is assignable for limitation of motion of the major or minor ring or little finger.
The RO has rated the Veteran's right hand disability under Diagnostic Code 5308, which governs ratings of injuries to Muscle Group VIII.  Muscle Group VIII comprises the muscles arising mainly from the external condyle of the humerus.  The functions of these muscles include extension of the wrist, fingers, and thumb and abduction of the thumb.  A noncompensable evaluation is assignable if impairment of this muscle group is slight.  A 10 percent evaluation is assignable if impairment of this muscle group is moderate.  A 20 percent evaluation is assignable if impairment of this muscle group is moderately severe.  A 30 percent evaluation is assignable if impairment of this muscle group is severe.
Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).
A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  38 C.F.R. § 4.56(d).
The Board can find no evidence of an associated muscle injury, which might entitle the Veteran to an increased evaluation under Diagnostic Code 5308.  Further, the findings would not support an initial compensable rating under the diagnostic codes pertaining to the fingers.
The Board notes that weakness can be as important as limitation of motion, and that functional loss may be due to multiple factors, including weakness.  38 C.F.R. §§ 4.40, 4.45.  Therefore, based on the Veteran's consistent complaints of right hand weakness, decreased grip strength, and pain, the Board finds that the Veteran's right hand functional loss entitles the Veteran to a 10 percent, but not greater, rating throughout the appeal period.  38 C.F.R. §§ 4.40, 4.45; DeLuca; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).
III.  Left knee

Records indicate that the Veteran complained of left knee pain after playing basketball in service.  The residuals were diagnosed as iliotibial band syndrome.  The July 2004 rating decision granted service connection for the left knee disability and assigned a noncompensable rating under Diagnostic Code 5314.  A September 2013 Board decision assigned a 10 percent rating for the left knee disability.

The May 2004 examination report reflects the Veteran reported pain.  Physical examination of the left knee revealed no overt deformity with tenderness to palpation over the lateral proximal aspect of the knee.  Range of motion was 0 to 130 degrees with no pain on motion, including on movement against resistance.  It was noted, however, that the joint was weaker when resistance was applied, fatigability was noted on repetitive motion, and pain increased throughout the range of motion with repetitive use.  There was no ligament instability.  There were no signs of arthritis or ankylosis.

At the February 2011 examination, the Veteran reported intermittent 8/10 left lateral knee pain several times a week.  He reported weakness, stiffness, swelling, and instability, and that his knee fatigued quickly.  The Veteran denied any warmth or redness.  He also reported weekly flare-ups of 9/10 pain.  Precipitating factors for the pain was playing basketball.  The Veteran estimated he experienced an additional loss of range of motion of 10 percent during flare-ups.  He denied any dislocation of the knee.  In addition to problems playing basketball, the Veteran also reported problems with extended bending and stooping.

Physical examination revealed mild tenderness the left lateral tibial area, with range of motion from 0 to 118 degrees, with pain.  Repetitive use testing revealed an increase in pain but no additional loss of motion.  It did reveal mild fatigue, weakness, and lack of endurance, but the examiner did not assess any additional LOM as a result.  There was no evidence of instability, as Lachman's and varus/valgus were negative.  Neither did repetitive use testing reveal any evidence of instability or incoordination.  There was no crepitus, tremor, muscular fasciculation, or atrophy.  Tibial pulses were 2+.  Left knee X-rays were interpreted as normal.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

As for ratings in excess of 10 percent based on limitation of flexion or extension of the Veteran's knees, VA examinations have revealed essentially full left knee extension and flexion to no less than 118 degrees.  Based on the above findings, the criteria are not met for the next-higher rating under Diagnostic Code 5260 or 5261.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left flexion or extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

As Diagnostic Code 5257, medical findings do not reflect recurrent subluxation or lateral instability, and Lachman's and varus/valgus testing undertaken during the appeal has been negative.  As such, Diagnostic Code 5257 is not for application.

As for Diagnostic Code 5262 and Diagnostic Code 5258, these sections are not for application as there is no evidence of malunion of the left tibia and fibula or any dislocation of left knee semilunar cartilage. 

As the Board can find no evidence of an associated left knee muscle injury, an increased rating for a moderately severe left knee muscle injury under Diagnostic Code 5314 is not warranted.  

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  While pain on motion has been demonstrated, in addition to mild fatigue and weakness and lack of endurance, such was recognized by the Board in its September 2013 decision that assigned the 10 percent rating in this case.  The findings do not indicate a disability picture comparable to having left knee flexion or extension limited to the degrees necessary in order to achieve the next higher evaluations under Diagnostic Code 5260 or 5261.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back, hand, and left knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's back, right hand, and left knee are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disabilities on appeal and additional service-connected disabilities (hypertension) are so unusual or exceptional in nature as to render his schedular rating inadequate.  The low back, right hand, and left knee disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected low back, right hand, and left knee disabilities.  In addition, the Veteran's low back symptoms (pain, limitation of motion), right hand symptoms (weakness, pain) and left knee symptoms (pain, limitation of motion) are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 20 percent, but not higher, for lumbosacral strain, throughout the rating period on appeal, is granted, subject to the applicable law governing the award of monetary benefits.

A separate rating for lower extremity radiculopathy associated with lumbosacral strain is denied.

An initial rating of 10 percent, but no higher, for residuals of right hand trauma, throughout the rating period on appeal, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 10 percent for iliotibial band syndrome of the left knee is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


